FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               February 3, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 MARIAN L. MOLINE,

               Petitioner - Appellant,                  No. 09-9011
          v.
 COMMISSIONER OF INTERNAL                           (CIR No. 171-07L)
 REVENUE,

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.


      Marian L. Moline is another tax protester who insists on clogging the

system with ridiculous arguments. She appeals an adverse decision of the Tax

Court. We have jurisdiction under 26 U.S.C. § 7483. We affirm for the reasons




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
cogently explained in the Tax Court’s memorandum opinion in this case.



                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                      -2-